Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito US 2011/0203118 in view of Gao et al. US 2018/0102706.

Regarding claim 1, Saito discloses a powered tool device for use by a user having a body, a right hand, and a left hand, the device comprising:
-    a first handle bar (handle 11 extends on both sides of tool which extends to control trigger 26);
-    a first battery housing (battery 9) and a first handle grip coupled to the first handle bar (grip 12 located at trigger 26); a second handle bar; and a second handle grip coupled to the second handle bar (portion of handle 11 that extends to the other side of the tool to a second grip 12; par 0026),


    PNG
    media_image1.png
    371
    487
    media_image1.png
    Greyscale

	Saito teaches a battery coupled to the power tool, but fails to explicitly teach a second battery and battery housing
	However Gao teaches a power tool with a first and second battery where each battery is housed within individual compartments or housings within wearable battery pack 100-1 with a first battery and a second battery shown as 30-I, which would be located behind the users hands and coupled or attached to the power tool 50-I as seen in Figures 1-I through 3-I, specifically 1-I which shows individual housings for batteries 30-I
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to have modified the Battery as taught by Saito, with the two battery system as taught by Gao to eliminate the weight of the battery on the held portion of the device while providing an easier way to 

    PNG
    media_image2.png
    358
    716
    media_image2.png
    Greyscale

Regarding Claim 2, Saito as modified by Gao substantially teach the device of claim 1, wherein the first handle grip comprises a control input, wherein the first battery housing and the control input are separated by an extension distance (ED), and wherein ED is between 5 and 15 inches (first handle grip includes electric power switch, rotation instruction switch 28 and rotation control switch 29; which is separated from the battery as modified by Gao is on the user back which can be within 15 inches from the grip portion depending on the size of the person).
Regarding Claim 3, Saito as modified by Gao substantially teach the device of claim 1, wherein the first handle grip and the second handle grip are separated by a grip distance (GD), and wherein GD is between 15 and 25 inches (Saito teaches a handle bar style grips 12 and sized such that a person can easily maneuver the tool while holding both grips).
Saito doesn’t not explicitly teach the separation distance, however one having ordinary skill in the art would be able to modify the length or size of the handle to be between 15 and 25 inches, to allow the user to comfortably hold the grips while use of the tool since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 00028, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 4, Saito as modified by Gao substantially teach the device of claim 1, wherein the first battery housing and the second battery housing are separated by a battery distance (BD), and wherein BD is between 15 and 25 inches.
Saito doesn’t not explicitly teach the separation distance between the battery housings, however one having ordinary skill in the art would be able to modify the distance to be between 15 and 25 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 00036, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 5, Saito as modified by Gao substantially teach the device of claim 1, further comprising a motor (13) coupled to the separation structure (coupled to main pipe 8; figure 2; par 0026).

Regarding Claim 6, Saito as modified by Gao substantially teach the device of claim 5, further comprising a head that is operably coupled to the motor (head interpreted as rotary blade tool coupled to motor 13; par 0026; fig.2).
Regarding Claim 7, Saito as modified by Gao substantially teach the device of claim 5, wherein the motor is coupled to the separation structure so that the motor is substantially equidistant to the first and second handle bars (coupled to main pipe 8 which is in the middle of the handle bar grips and equidistant from both; figure 2; par 0026).
Regarding Claim 8, Saito as modified by Gao substantially teach the device of claim 5, wherein the motor (13) extends away from the separation structure in a direction that is substantially opposite to a direction that the first and second handle bars extend away from the separation structure (motor is located at the end of main pip structure 8 which extends perpendicular which is interpreted as opposite from the extension of the handle bars as seen in figure 2).
Regarding Claim 9, Saito as modified by Gao substantially teach the device of claim 5, further comprising a center of balance, wherein the center of balance extends between the first handle grip and the second handle grip (the connector piece as seen in figure 2 which connects the handle bars to the main pipe 8, has a center of gravity such that a person can easily operate the elongated power tool).
Regarding claim 12, Saito discloses a powered tool device for use by a user having a body, a right hand, and a left hand, the device comprising: a first handle bar (grip 12 located at trigger 26); a first battery housing (9) and a first handle grip coupled to the first handle bar; a second handle bar; and a second handle grip coupled to the second handle bar (portion of handle 11 that extends to the other side of the tool to a second grip 12; par 0026);  a motor (13) coupled to a separation structure (main pipe 8 and connection member that connects to handle bars 11), wherein the first and second handle bars are separated from each other via the separation structure so that when the user grasps the first handle grip with their left hand and the second handle grip with their right hand the body of the user is able to be positioned between the handle bars (user can hold grips 12 separated by bar 11 which is attached to main pipe 8 at a connection member as seen in figure 2), and the first battery housing (9 battery in end structure), and wherein the motor (13) extends away from the separation structure in a direction that is substantially opposite to a direction that the first and second handle bars extend away from the separation structure (coupled to main pipe 8 and extends away from the connection portion between handle 11 and main pipe 8; figure 2; par 0026).
Saito teaches a battery coupled to the power tool, but fails to explicitly teach a second battery and battery housing
	However Gao teaches a power tool with a first and second battery where each battery is housed within individual compartments or housings within wearable battery pack 100-1 with a first battery and a second battery shown as 30-I, which would be located behind the users hands and coupled or attached to the power tool 50-I as seen in Figures 1-I through 3-I, specifically 1-I which shows individual housings for batteries 30-I


Regarding Claim 13, Saito as modified by Gao substantially teach the device of claim 12, wherein the first handle grip comprises a control input, wherein the first battery housing and the control input are separated by an extension distance (ED), and wherein ED is between 5 and 15 inches (first handle grip includes electric power switch, rotation instruction switch 28 and rotation control switch 29; which is separated from the battery as modified by Gao is on the user back which can be within 15 inches from the grip portion depending on the size of the person).
Regarding Claim 14, Saito as modified by Gao substantially teach the device of claim 12, wherein the first handle grip and the second handle grip are separated by a grip distance (GD), and wherein GD is between 15 and 25 inches (Saito teaches a handle bar style grips 12 and sized such that a person can easily maneuver the tool while holding both grips).
Saito doesn’t not explicitly teach the separation distance, however one having ordinary skill in the art would be able to modify the length or size of the handle to be between 15 and 25 inches, to allow the user to comfortably hold the grips while use of the tool since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 00028, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 15, Saito as modified by Gao substantially teach the device of claim 12, wherein the first battery housing and the second battery housing are separated by a battery distance (BD), and wherein BD is between 15 and 25 inches. 
In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 00036, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 16, Saito as modified by Gao substantially teach the device of claim 12, further comprising a head that is operably coupled to the motor (head interpreted as rotary blade tool coupled to motor 13; par 0026; fig.2).
Regarding Claim 17, Saito as modified by Gao substantially teach the device of claim 12, wherein the motor is coupled to the separation structure so that the motor is substantially equidistant to the first and second handle bars.
Regarding Claim 18, Saito as modified by Gao substantially teach the device of claim 12, further comprising a center of balance, wherein the center of balance extends between the first handle grip and the second handle grip (the connector piece as seen in figure 2 which connects the handle bars to the main pipe 8, has a center of gravity such that a person can easily operate the elongated power tool).

Claims 10-11,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito US 2011/0203118 in view of Gao et al. US 2018/0102706 in further view of Wang US 2014/0013542.

Regarding Claim 10, Saito as modified by Gao substantially teach the device of claim 1, but fails to teach wherein a handle bar is movably coupled to the separation structure, the handle bar selected from the group consisting of the first handle bar and second handle bar.
However Wang teaches a power tool device 11 used for grass trimming with movable handle bars 2 that are hingedly attached to each other at joint 3 or locking hinge as seen in figure 5 and par 0024.


    PNG
    media_image3.png
    441
    678
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    459
    695
    media_image4.png
    Greyscale

Regarding Claim 11, Saito as modified by Gao substantially teach the device of claim 1, but fails to teach wherein the separation structure comprises a locking hinge.
However Wang teaches a power tool device 11 used for grass trimming with movable handle bars 2 that are hingedly attached to each other at joint 3 as seen in figure 5 and par 0024 which is locked in place using elastic latching element 49 as seen in figure 9 interpreted as a locking hinge.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the handle bar structure as taught by Saito with the collapsible handle bar as taught by Want in order to be able to store the tool in a smaller space. 

Regarding Claim 19, Saito as modified by Gao substantially teach the device of claim 12, but fails to teach wherein a handle bar is movably coupled to the separation structure, the handle bar selected from the group consisting of the first handle bar and second handle bar.
However Wang teaches a power tool device 11 used for grass trimming with movable handle bars 2 that are hingedly attached to each other at joint 3 or locking hinge as seen in figure 5 and par 0024.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the handle bar structure as taught by Saito with the collapsible handle bar as taught by Want in order to be able to store the tool in a smaller space. 

Regarding Claim 20, Saito as modified by Gao substantially teach the device of claim 12, but fails to teach wherein the separation structure comprises a locking hinge.
However Wang teaches a power tool device 11 used for grass trimming with movable handle bars 2 that are hingedly attached to each other at joint 3 as seen in figure 5 and par 0024 which is locked in place using elastic latching element 49 as seen in figure 9 interpreted as a locking hinge.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the handle bar structure as taught by Saito with the collapsible handle bar as taught by Want in order to be able to store the tool in a smaller space. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731